Citation Nr: 0504279	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-32 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational benefits under Chapter 30, Title 38, United 
States Code, currently calculated as $2,047.94.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from June 1997 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In a July 2004 statement, the veteran withdrew his request 
for a personal hearing before the Board.  38 C.F.R. § 20.704 
(2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Preliminary review of the evidentiary record in this case 
indicates that the overpayment in issue resulted from a 
retroactive adjustment to the veteran's educational benefits 
under Chapter 30, Title 38, United States Code.  On February 
22, 2002, VA educational benefits were awarded for enrollment 
at Pensacola Junior College at the three-quarters time rate 
(nine credit hours) for the Spring 2002 term, from January 7 
to May 6, 2002.  In September 2002, the RO received a change 
in enrollment certification from the school showing that the 
claimant's hours were reduced from 9 to 6, on January 12, 
2002, and then from 6 to 3, on January 19, 2002, during the 
add/drop period.  Retroactive adjustment to the veteran's 
benefits resulted in an overpayment of $2,047.94.

In October 2002, the veteran requested a waiver of the 
overpayment, indicating that he was being treated for bipolar 
disorder at the VA Outpatient Clinic in Pensacola and that, 
at the recommendation of his physician, who suggested that 
the veteran reconsider and delay his educational plans until 
he was stabilized, he dropped out of classes.  The veteran 
indicated that he had been laid off at the same time he 
registered for classes and that he used his savings, school 
benefits, VA compensation, and some unemployment benefits for 
his living expenses.  

In general, waiver determinations, which do not involve 
fraud, misrepresentation, or bad faith by the claimant, 
should be waived only when it is shown that the recovery 
would be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.963 (2004).  The Board emphasizes that waiver decisions 
are based upon the evidence of record, which, in essence, 
places the burden of proof upon the claimants.  See 38 C.F.R. 
§ 1.966 (2004).

The veteran does not dispute the validity of the debt, but 
contends that payment would constitute an extreme hardship.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  A 
financial status report (FSR) accompanied his waiver request 
and showed $1,148 in monthly unemployment benefits.  
Subsequent statements in the record indicate that, because of 
his psychiatric condition and a motor vehicle accident in 
2003, the veteran is unable to work and has exhausted his 
savings and unemployment benefits, and that his debts have 
been turned over for collection.  It appears that the 
veteran's financial situation has changed dramatically since 
he submitted his waiver request in October 2002.  Moreover, 
there is no audit in the record showing how the $2,047.94 was 
calculated.  Thus, the Board finds that additional 
development is necessary before the Board may proceed with 
further appellate review.  On remand, the veteran should be 
asked to submit an FSR.  The Board reminds the appellant that 
the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  The RO should set forth in the record 
a written paid and due audit of the 
veteran's educational assistance account 
for the period of the assessed 
overpayment.  This audit should reflect, 
on a month-by-month basis, the amounts 
actually paid to the veteran, as well as 
the amounts properly due or deducted due 
to mitigating circumstances.  In 
addition, the audit should include the 
amount of the overpayment, if any, that 
may have been repaid by the veteran.  A 
copy of the written audit should be 
inserted into the claims file and another 
provided to the veteran.

2.  The RO should request the appellant 
to complete a Financial Status Report (VA 
Form 20-5655).

3.  After the actions requested in 1 and 
2 above have been completed to the extent 
possible, as well as any other action 
deemed necessary, the case should be 
referred to the Committee to review the 
record and reconsider the appellant's 
request for waiver, including any 
additional evidence obtained by the RO on 
remand.  A formal, written record of the 
Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims file.  A supplemental 
statement of the case is not the 
appropriate means for accomplishing this 
task, under proper appellate guidelines.

4.  If any determination of the Committee 
remains unfavorable to the appellant, he 
and his representative should be 
furnished a supplemental statement of the 
case, which sets forth and considers all 
of the applicable legal criteria 
pertinent to this appeal.  This document 
should further reflect detailed reasons 
and bases for the decision reached.  The 
appellant and his representative should 
be given the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to afford the appellant due process 
of law.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at the of 
the at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




